Title: To George Washington from Timothy Pickering, 9 January 1779
From: Pickering, Timothy
To: Washington, George


  
    Sir
    War Office [Philadelphia] Jany 9. 1779.
  
  Justice and the Public Interest require that all Allowances engaged to the Army should be punctually paid; We regret that the precautions which sometimes seem necessary to prevent frauds to the United States, often cause such Delays as eventually deprive the Soldiers of the Benefits promised them; We are led to make these Observations from the present Application of a pay Master in Behalf of two Connecticutt Regiments for the Monies due for the Deficiences of the Bounty Cloathing for the year 1777. His Accounts appear extreemly fair, and 
    
    
    
    he seems to have taken every Step in his power to ascertain those Deficiencies; for besides the Captains Returns which are the Basis of those Accounts, he says he has been at the pains of examining every Officer, Searjeant and private Man of the Companies where there was any Doubt or Uncertainty—His Credit of Cloathing received, far exceeds the Charges in the Books of the Clothier General; and here lies the difficulty, Cloathes have been issued by so many different hands, in many Cases Independant of each other, that without Collecting Returns from each State, the Quantities Issued cannot be determined. The Getting Such returns would be attended with considerable Delays, and afterwards many Difficulties would remain—Perhaps after an Officer had given his Receipt for Cloathing, part might be lost, or Embezzled by the Waggoners & others, and part by other means, so that the Soldiers never Reced them.
This Morning we confered with the Honble Board of Treasury on the Subject, when it was concluded to state the matter to your Excellency, and request your Sentiments Concerning the speediest Method of determining the dues of the non Commissioned Officers & Soldiers for Deficiences in their Cloathing for the Year 1777, with a reasonable Degree of Certainty to prevent great Frauds to the States.
One other Application we request your Opinion upon—the No. Carolina Dragoons demand the Extra Months pay allowed the Army under your Excellency’s Immediate Command, in Consideration of the Hardships they sustained in a late Campaign, and afterwards Hutting at Valley Forge. These Dragoons do not seem to us to come within the Description of the Resolve; but if any under Circumstances not more Meritorious, have Recd the Allowance, these should not be denied it. We have the Honor to be, with great Respect your Excellency’s most obedient servants. By order of the board

  Tim. Pickering

